
	

113 HR 4155 IH: Fight Russian Energy Exploitation (FREE) Act
U.S. House of Representatives
2014-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4155
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2014
			Mr. Poe of Texas introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize natural gas exports to certain foreign countries, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Fight Russian Energy Exploitation (FREE) Act.2.Natural gas exports to UkraineSection 3(c) of the Natural Gas Act (15 U.S.C. 717b(c)) is amended by inserting or to the member states of the European Union or the former Soviet states of Ukraine, Georgia,
			 Armenia, Azerbaijan, Belarus, Kazakhstan, Kyrgyzstan, Moldova, Tajikistan,
			 Turkmenistan, and Uzbekistan after trade in natural gas.
		3.Report on global exports of natural gas productionNot later than 180 days after the date of enactment of this Act, the Secretary of State shall
			 submit to Congress a report on the following:
			(1)The economic policies of foreign countries with natural gas resources and reserves as such policies
			 relate to the development and production of their natural gas resources
			 and reserves and the extent and status of their natural gas resources and
			 reserves.
			(2)The potential to export the natural gas production of such foreign countries to the global market
			 and the impact of the export of such natural gas production on the global
			 market.
			(3)A description of actions taken by the United States Government to foster natural gas exports to
			 foreign countries that may have an interest in importing natural gas from
			 the United States.
			
